

116 HR 4363 IH: Commission on Americans Living Abroad Act of 2019
U.S. House of Representatives
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4363IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2019Mrs. Carolyn B. Maloney of New York (for herself and Mr. Beyer) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Financial Services, Ways and Means, the Judiciary, House Administration, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a commission to study how Federal laws and policies affect United States citizens
			 living in foreign countries.
	
 1.Short titleThis Act may be cited as the Commission on Americans Living Abroad Act of 2019. 2.EstablishmentThere is established a commission to be known as the Commission on Americans Living Abroad (in this Act referred to as the Commission).
		3.Membership
 (a)Number and appointmentThe Commission shall be composed of 10 members appointed by the President, of whom— (1)two members shall be appointed from among individuals recommended by the Speaker of the House of Representatives;
 (2)two members shall be appointed from among individuals recommended by the minority leader of the House of Representatives;
 (3)two members shall be appointed from among individuals recommended by the majority leader of the Senate; and
 (4)two members shall be appointed from among individuals recommended by the minority leader of the Senate.
				(b)Qualifications
 (1)Limit on officers or employees of the United StatesNot more than 6 members shall be officers or employees of the United States. (2)Political party affiliationNot more than 6 members of the Commission may be of the same political party.
				(3)Expertise
 (A)Officers or Employees of the United StatesMembers of the Commission who are officers or employees of the United States shall be appointed from among individuals whose employment is directly related to the matters to be studied by the Commission under section 4(a)(2).
 (B)Other membersMembers of the Commission who are not officers or employees of the United States shall be appointed from among individuals who—
 (i)have lived in a foreign country for not less than one year; (ii)are members of organizations that represent United States citizens living in foreign countries; or
 (iii)have other experience that is relevant to the matters to be studied by the Commission under section 4(a)(2).
 (c)Period of Appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall be filled in the same manner in which the original appointment was made. Any vacancy in the Commission shall not affect its powers.
 (d)First MeetingNot later than 60 days after the date on which all members of the Commission have been appointed, the Commission shall hold its first meeting.
 (e)MeetingsThe Commission shall meet at the call of the Chairperson. (f)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.
 (g)ChairpersonThe President shall select a Chairperson for the Commission from among its members. 4.Duties (a)Study (1)In generalThe Commission shall conduct a study on how Federal laws and policies affect United States citizens living in foreign countries, including civilians and members of the Armed Forces.
 (2)Matters studiedThe matters studied shall include the following: (A)Federal financial reporting requirements for a United States citizen living in a foreign country, including the requirements under section 5314 of title 31, United States Code.
 (B)Federal policies and requirements that affect the ability of a United States citizen living in a foreign country to access foreign and domestic financial institutions, including requirements under chapter 4 of the Internal Revenue Code of 1986 (commonly known as the Foreign Account Tax Compliance Act) and requirements affecting financial institutions imposed by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA Patriot Act) (Public Law 107–56).
 (C)Federal requirements for a spouse, child, or another family member of a United States citizen living in a foreign country who is not a United States citizen to become a United States citizen.
 (D)The ability of a United States citizen living in a foreign country to vote in Federal, State, and local elections in the United States, and the process for such a citizen to vote in such elections.
 (E)The processes by which a United States citizen living in a foreign country interacts with Federal programs such as Social Security and Medicare.
 (F)Which Federal agencies have jurisdiction over each Federal program that serves United States citizens who live in foreign countries and possible methods to improve the collaboration of and coordination between such Federal agencies.
 (b)Consultation with outside organizationsIn conducting the study under subsection (a), the Commission shall consult with organizations that represent United States citizens living in foreign countries.
			(c)Reports
 (1)Initial ReportNot later than one year after the date of enactment of this Act, the Commission shall submit a report to the President, Congress, and the head of any Federal agency identified in subsection (a)(2)(F), which shall contain a detailed statement of the findings and conclusions of the Commission, together with its recommendations for such legislative and administrative actions as it considers appropriate.
 (2)UpdateNot later than one year after the date on which the Commission submits the report under paragraph (1), the Commission shall submit an update to the President, Congress, and the head of any Federal agency identified in subsection (a)(2)(F), which shall describe any administrative actions taken by the head of any Federal agency pursuant to the recommendations in such report.
				5.Powers of the Commission
 (a)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.
 (b)Powers of Members and AgentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section.
 (c)Obtaining official dataSubject to section 6103 of the Internal Revenue Code of 1986, the Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out this Act. Upon request of the Chairperson of the Commission, the head of such department or agency shall furnish such information to the Commission.
 (d)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.
			6.Commission personnel matters
 (a)Compensation of membersEach member of the Commission who is not an officer or employee of the United States shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.
 (b)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.
			(c)Staff
 (1)In generalThe Chairperson of the Commission may, without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission.
 (2)CompensationThe Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.
 (d)Detail of government employeesAny United States employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
 (e)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.
 7.Federal agency responseNot later than 180 days after the date on which the Commission submits the report under section 4(c)(1), the head of any Federal agency that is affected by a recommendation in such report shall submit to the President, Congress, and the Commission a response to such recommendation, including any plans to take administrative action pursuant to such recommendation.
 8.TerminationThe Commission shall terminate on the date on which it submits its update under section 4(c)(2). 9.Authorization of appropriationsThere is authorized to be appropriated $2,000,000 for each of fiscal years 2020 and 2021 to the Commission to carry out this Act, to remain available until the termination of the Commission.
		